        Case: 1:18-cv-02952 Document #: 149 Filed: 09/24/19 Page 1 of 9 PageID #:998




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

     PATRICK PRINCE,                         )
                                             )
            Plaintiff,                       ) Case No. 18 CV 2952
     v.                                      )
                                             )
     KRISTON KATO, RICHARD RYBICKI,          )
     PAUL SARPALIUS, Chicago Police Sergeant )
     W. ROONEY (Star No. 934), UNKNOWN       )
     EMPLOYEES OF THE CITY OF CHICAGO, ) District Court Judge Martha M. Pacold
     and the CITY OF CHICAGO, Illinois,      ) Magistrate Judge Sunil R. Harjani
                                             )
            Defendants.                      )
                                             )




                                       JOINT STATUS REPORT

            Pursuant to this Court’s August 26, 2019 Order (the “Order”) (Dkt No. 131), the parties

     submit the following Joint Status Report:

I.          Completed depositions since the last joint status report of June 3, 2019.

                      DATE                                  DEPONENT

           June 4                          Dennis Keane
           June 10                         Barbara Ann Starling
           June 20                         Anthony Steward Bey
           July 12                         Juanita Watson
           July 17                         Bill Healy
           July 21                         Keith Gunn
           July 26                         Richard Rybicki
           August 6                        Theodore O’Connor
           August 15                       Dushun Wilkins
           August 27                       Patricia Warner
           September 6                     Ozias Israel
           September 16                    James Sajdak
           September 17                    Bruce Prince
           September 17                    LaRhonda Prince
           September 18                    Lacerise Prince
           September 26                    Georgia Cox

                                                   1
       Case: 1:18-cv-02952 Document #: 149 Filed: 09/24/19 Page 2 of 9 PageID #:999




                      DATE                                 DEPONENT

         September 26                   Mary Prince
         September 26                   Liakapolous

II.       Firm depositions for October 2019.

                      DATE                                 DEPONENT

         October 1                      TBD
         October 2                      Cornelius Green
         October 3                      TBD
         October 7                      TBD
         October 8                      David March
         October 9                      Eugene Roy
         October 10                     TBD
         October 15                     Michael Waslewski
         October 16                     Frederick Seaton

          Defendants are available to proceed with depositions on October 1, 3, 7-11, 15-18, 21-25,

29-30. Individual Defendant Officers are currently also available on November 5-7, 12-14, 19-

21, 25 and 26. Plaintiff’s counsel has informed defense counsel that they are available on

October 1, 3, 7, 8, 9 and 10 and that they will provide additional October dates, as well as

November dates during a scheduled meet and confer conference on September 27, 2019. During

the scheduled meet and confer conference, the parties intend to finalize the October and

November deposition schedules. The parties respectfully request that the Court permit them to

submit an updated Joint Status Report on October 1, 2019 that sets forth the updated information.

III.      Monell Issues

          Plaintiff’s Statement: The parties have not been able to reach an agreement on Monell

discovery. At the last status hearing, the Court indicated its familiarity with the parties’ ongoing

dispute regarding the scope of Monell discovery, as well as familiarity with the parties’

respective positions with respect to that dispute.      As such, Plaintiff only provides a brief



                                                  2
   Case: 1:18-cv-02952 Document #: 149 Filed: 09/24/19 Page 3 of 9 PageID #:1000




summary of the dispute and Plaintiff’s position here. At the Court’s request, Plaintiff can

provide a more thorough brief.

         From Plaintiff’s perspective, one of the most important initial questions is reaching an

agreement about the universe of documents to be discovered. Plaintiff has proposed stipulations

and sought to confer on this issue. The City refuses to agree to Plaintiff’s proposed stipulation

with respect to the proposed subset of documents and, likewise, refuses to propose any

stipulation of its own. With respect to homicide files, the City has taken the position that

Plaintiff should forego this discovery. The City premises its position on the unsupported claim

that it cannot comply with this Court’s Order that the parties complete all fact discovery on or

before January 20, 2020. Plaintiff does not intend to forego discovery regarding homicide files.

Moreover, Plaintiff believes that discovery related to the homicide files can be completed by

January 30, 2020. With respect to CR files, the City continues to propose the production of a

subset of documents—the universe of which is unclear because the City refuses to discuss or

even propose a period of time for discovery—without providing a rational basis for the proposal.

         City’s Statement: The City agrees with plaintiff that the parties have been unable to

reach agreement on Monell discovery document production (Dkt. 131), but disagrees with the

reasons advanced by plaintiff. The City addresses the two categories of documents immediately

below:

         CR Files: Plaintiff’s Request for Production Nos. 44 and 47 requested large quantities of

CR files for a 20 year period. On November 30, 2018, the City timely served a response to

plaintiff’s requests objecting to paragraphs 44 and 47. On July 7, 2019, over seven months after

the City’s response, plaintiff sent correspondence proposing the following alternatives to

paragraphs 44 and 47:


                                                 3
   Case: 1:18-cv-02952 Document #: 149 Filed: 09/24/19 Page 4 of 9 PageID #:1001




               (a)    The City produces all CRs City-wide for the five years prior to the Porter
       investigation.

               (b)     The City identifies all CRs City-wide for the five years prior to the Porter
       investigation, and the City produces a random sample from that set of files by selecting
       every 5th/10th/15th/etc. file. This proposal would be dependent on the City agreeing to
       allow Plaintiff to participate in the sampling, and the City agreeing that the resulting
       production is a representative sample for purposes of the City’s policies and practices,
       along the lines of the stipulation already sent to the City in this case.

               (c)    The City produces all Area 4 CRs for the seven years prior to the Porter
       investigation.

               (d)     The City identifies all Area 4 CRs for the five years prior to the Porter
       investigation, and the City produces a random sample from that set of files by selecting
       every 5th/10th/15th/etc. file. This proposal would be dependent on the City agreeing to
       allow Plaintiff to participate in the sampling, and the City agreeing that the resulting
       production is a representative sample for purposes of the City’s policies and practices.

               (e)    The City produces all CRs related to alleged misconduct concerning
       interviews or interrogations of suspects and witnesses for the 10 years prior to the Porter
       investigation.

       Plaintiff added that he would consider other counter-proposals “with the caveat that the

City must agree that the narrowed universe it prefers is a representative sample for purposes of

the City’s policies and practices.”

       In an effort at compromise, the City agreed to attempt to create a list of detectives who

passed through Area 4 sometime between August 28, 1986 and August 28, 1991, and the City

has now created and supplied that list to plaintiff. On August 13, 2019, the City also agreed to

produce the CR files from August 28, 1986 and August 28, 1991 for every 5th randomly selected

detective from that list. With its proposal, the City explained that, if accepted, this project would

take a substantial amount of time and effort by both the police department and the City’s

lawyers, as it would include the following work in addition to the creation of the Area 4 list of

detectives: the random selection of every 5th detective from that list; the identification of CRs for

each randomly selected detective; the search in the CPD warehouse for each of the identified

                                                 4
   Case: 1:18-cv-02952 Document #: 149 Filed: 09/24/19 Page 5 of 9 PageID #:1002




CRs; the copying of the located CRs and production to the City’s lawyer’s office; and the

redaction of the CRs for production to plaintiff. Of course, this process merely summarizes the

substantial amount of ministerial work attached to this project. The substantive review of each

CR by the parties’ attorneys would take hundreds more attorney hours, potentially require the

gathering of files from other agencies, and likely lead to an unknown amount of fact depositions

and expert depositions. The City asked plaintiff to reconsider his “caveat” that the City must

agree the CRs ultimately produced constitute a “representative sample for purposes of the City’s

policies and practices.” Indeed, plaintiff’s “caveat” is an improper burden shifting request that

ignores plaintiff’s obligation under Rule 26(b)(1) to propound discovery that is proportional to

the needs of the case and relevant to the claims and defenses. Plaintiff cannot avoid this

requirement by demanding disproportional discovery, and then suggest the defendant must agree

to some stipulation or else waive the proportionality requirement of Rule 26(b)(1). It is unfair to

ask the City to stipulate considering the City does not know what plaintiff intends to prove or

how plaintiff will use the evidence the City would be producing.      Moreover, in other litigation,

plaintiff’s attorneys informed the City’s attorneys that they had consulted with a statistical expert

who would apparently accept similar types of proposals to those outlined above. The request for

a stipulation therefore appeared moot and/or unnecessary.

       On August 16, 2019, plaintiff rejected the City’s August 13, 2019 offer, and “proposed

the City produce all of the CR files for each detective who worked at Area Four between 1986

and 1991.” In response, the City continued to negotiate. Specifically, the City agreed to produce

the CR files from August 28, 1986 and August 28, 1991 for every 4th randomly selected

detective from the Area 4 list. Plaintiff rejected the City’s proposal and, unfortunately, did not

make a counter-proposal because, according to plaintiff, the City would not agree that the


                                                 5
   Case: 1:18-cv-02952 Document #: 149 Filed: 09/24/19 Page 6 of 9 PageID #:1003




production would be a representative sample to whatever Monell theory plaintiff ultimately

attempts to prove with these files. Notwithstanding plaintiff’s decision to decline to further

negotiate, and its reluctance to “not bid against itself,” the City remained willing to

negotiate. As a further sign of the City’s willingness to reach an agreement, the City agreed to

produce CRs made between August 28, 1986 and August 28, 1991 from the Area 4 detective list

for every 3rd randomly selected detective. Plaintiff rejected the City’s proposal yesterday,

September 23, 2019, and declined to make a counter-proposal, insisting he needed the City to

waive potential trial defenses by stipulating that the ultimate CR production would be a

“representative sample” of something.

       Homicide Files: By way of background, plaintiff first requested 18 years of CPD

homicide files in RFP Nos. 45 and 46. The City responded in November 2018 objecting to

plaintiff’s requests, and did not hear from plaintiff for many months on the issue. Plaintiff next

re-raised the issue of homicide files in May and June 2019, at which time the parties agreed to

focus on discovery concerning investigative files relative to the underlying Edward Porter

homicide. The parties agreed it would not make sense from plaintiff’s perspective or the City’s

perspective to pursue wide-ranging discovery of a so-called “street files” Brady based Monell

claim when there was no evidence the City withheld any specific documents relative to the

underlying case. To that end, plaintiff asked for, and the City agreed to provide, a witness from

the CPD to testify about the efforts made to confirm there is not any additional investigatory file

that could be located beyond the file materials for the Edward Porter homicide already

produced. (The City offered that witness for deposition to proceed on June 19, 2019, but

plaintiff chose not to proceed at that time).




                                                6
   Case: 1:18-cv-02952 Document #: 149 Filed: 09/24/19 Page 7 of 9 PageID #:1004




       Consistent with the parties’ agreement, the parties advised this Court of their plan to

focus on the files in the underlying case in the joint status reports dated May 16, 2019 and June

3, 2019. (Dkt. 101 and 105). As for the May 16, 2019 joint status report, plaintiff stated "as to

[the Brady and “street files” claim], the parties have discussed focusing on certain discovery

concerning the files in the underlying homicide investigation and have agreed to confer once

again when that discovery is completed." (Dkt. 101 at 5). On behalf of the City, we stated that

"as to the alleged Brady based Monell claim, the City adds that the parties discussed that the

need for discovery on any Brady based Monell claim may be obviated by the discovery to be

conducted regarding the files in the underlying homicide investigation." (Dkt. 101 at 5). Then,

on June 3, 2019, plaintiff stated in the Joint Status Report presented to this Court that "the parties

have set out a plan for the first phase of discovery concerning the underlying CPD files that will

dictate the next phase of discovery on this issue. Plaintiff is awaiting the City to designate and

produce witnesses that can testify about the files in the underlying Edward Porter investigation."

(Dkt. 105 at 2-3). On behalf of the City, we stated that "with respect to the alleged Brady based

Monell claim, it is the City's position that any Monell related discovery will be unnecessary once

it produces a witness for deposition verifying that there are not any additional investigatory

materials relating to the underlying murder in the possession of the Chicago Police Department."

(Dkt. 105 at 3).

       Notwithstanding these representations to this Court, plaintiff has now reversed course

and is seeking to pursue burdensome and time-consuming discovery with respect to his Brady

based Monell claim despite failing to identify any specific documents that were withheld from

him in the underlying case. The City asked plaintiff to reconsider pursuing this discovery, which

will be expensive, burdensome, and time-consuming. Based on experience from other cases, it


                                                  7
   Case: 1:18-cv-02952 Document #: 149 Filed: 09/24/19 Page 8 of 9 PageID #:1005




does not appear possible to conduct discovery on this claim within the time frame set by the

Court. For instance, in Fields, the production of homicide files was a time-consuming process

that occurred separate from the litigation after the 2014 Monell verdict in favor of the City. After

the district court awarded plaintiff a new trial in April 2015, and the substantial file gathering

work had already been completed, the court in Fields ordered the City to produce in excess of

450 investigative files, which was accomplished in about June 2015. Plaintiff was then given

seven months to attempt to obtain criminal defense files to compare with the CPD investigative

files to evaluate whether any Brady material contained in the investigative files was not

contained in the criminal defense attorneys files. After seven months, plaintiff failed to identify a

single other file where any Brady material was withheld. Plaintiff then changed course and

advanced the unprecedented and novel “underproduction” theory. Thereafter, the City was

allowed approximately five months to attempt to gather from the Cook County State’s

Attorney’s Office corresponding files relative to the criminal defense attorney files plaintiff had

produced. That, of course, was also a time-consuming and expensive process not only for the

City, but for the non-party CCSAO as well. After the CCSAO made its production, the City

identified certain witnesses who might be relevant to the files the CCSAO was able to

locate. Plaintiff’s attorneys then deposed around 20 of those individuals between spring 2016 up

to and including October 2016, another five month period. There was also extensive and

expensive expert discovery on this claim that proceeded as well. Thus, in total, the Brady based

Monell discovery in Fields took about 17 months between the overturning of the Monell verdict

for the City in April 2015 and the Monell verdict for the plaintiff in December 2016, and this

does not even account for the Monell discovery that transpired in the four years the case was

pending before the verdict for the City in 2014.


                                                   8
   Case: 1:18-cv-02952 Document #: 149 Filed: 09/24/19 Page 9 of 9 PageID #:1006




       In this case, there is no justification similar to Fields to pursue such burdensome and

time-consuming discovery. The underlying facts of Fields are distinguishable from the facts in

this case, because in Fields the City had located and produced a file that it acknowledged was not

produced during the criminal process. There is no such file in this case.

       In sum, the City has made a fair offer for the production of CR files in this case, and

continues to hope to reach agreement with plaintiff on that subject, but the “ball is in plaintiff’s

court.” As to the production of unrelated homicide files, consistent with the parties prior

positions submitted to this Court (Dkt. 101 and 105), the pursuit of such burdensome discovery

would be a meaningless exercise under the facts of this case and, in the City’s opinion, cannot be

accomplished in the current discovery period based on experience from other cases.

Dated: September 24, 2019

                                                       Respectfully submitted,

                                                       /s/ Misha Itchhaporia

Steven B. Borkan
Timothy P. Scahill
Krista E. Stalf
Misha Itchhaporia
Borkan & Scahill, Ltd.
20 South Clark Street
Suite 1700
Chicago, IL 60603
312-580-1030


s/ Daniel Noland                                     /s/ Scott R. Drury
Terrence M. Burns                                    Steven Art
Paul A. Michalik                                     David B. Owens
Daniel M. Noland                                     Scott R. Drury
Reiter Burns LLP                                     LOEVY & LOEVY
311 S. Wacker Dr., Suite 5200                        311 N. Aberdeen St., 3rd Fl.
Chicago, IL 60606                                    Phone: 312.243.5900
312-982-0090                                         F: 312.243.5902


                                                 9
